Citation Nr: 1450766	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for epiphysitis of the spine with dorsal kyphosis.

2.  Entitlement to an evaluation greater than 10 percent for degenerative changes of the lumbar spine.

3.  Entitlement to an initial evaluation greater than 20 percent for radiculopathy of the left upper extremity.

4.  Entitlement to an initial evaluation greater than 20 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an evaluation greater than 10 percent for cervical spondylitis prior to June 8, 2009, and a rating higher than 20 percent thereafter.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate the claims for higher ratings for epiphysitis of the spine with dorsal kyphosis, degenerative changes of the lumbar spine, cervical spondylitis, left upper extremity radiculopathy, and left lower extremity radiculopathy, was in March 2012.  The Veteran's June 2012 hearing testimony suggested a worsening of symptoms.  For example, the Veteran reported episodes of spams throughout his spine, left lower extremity and left upper extremity, followed by numbness.  Thus, a new examination is warranted to ascertain the current nature and severity of his service-connected disabilities.  

Relevant ongoing medical records should also be requested.  

On readjudication, the AOJ should be mindful that under current spine rating criteria, dorsal and lumbar spine disabilities are evaluated as a single spine segment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  Thus, if an increase in either the dorsal or lumbar spine condition is warranted under the current rating criteria, the two disabilities (epiphysitis of the spine with dorsal kyphosis and degenerative changes of the lumbar spine) must be recharacterized as a single disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for upper and lower back, cervical spine, and radiculopathy of the left upper and lower extremities.  After securing any necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dated since September 2011.  If any requested records are not available the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of his thoracolumbar spine and cervical spine disabilities with radiculopathy of the left upper and lower extremities.  The examiner must review   the claims file in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with    the thoracolumbar and cervical spine disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the cervical spine and the thoracolumbar spine (specifying at what degree in motion pain begins) and a neurological consultation.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease.  

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provide an appropriate opportunity   to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





